Citation Nr: 1115068	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for infectious hepatitis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; however, the Newark RO has retained jurisdiction of the claim.


FINDING OF FACT

Infectious hepatitis is not manifested by intermittent fatigue, malaise, and anorexia or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a compensable rating for infectious hepatitis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code (DC) 7345 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Infectious hepatitis is rated as noncompensable under DC 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  

DC 7345 provides a noncompensable rating for asymptomatic liver disease and a 10 percent rating for chronic liver disease manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A May 2008 private treatment record reflects the Veteran's history of receiving treatment for hepatitis from 1968 to 1970.  The record indicates that he weighed 162 pounds.  After laboratory testing, he was assessed with status-post hepatitis B.   

A July 2008 VA examination record reflects the Veteran's history of receiving treatment for hepatitis from 1968 to 1970.  He indicated that his current symptoms included persistent fatigue.  He reported having jaundice one to two times over the previous "several" years.  He also reported that he had been told that his liver function tests were persistently elevated and that he should start treatment.  He weighed 160 pounds.  

Examination revealed no evidence of jaundice.  The liver was enlarged and felt approximately one finger below the costal margin.  No dilated veins were seen.  A limited abdomen ultrasound revealed an approximately 2 cm. hypoechoic area superior to the gallbladder fossa likely representing fatty sparing.  The Veteran was assessed with hepatitis B infection in the past without a carrier state and hepatitis C antibody positive.  

A September 2008 VA treatment record reflects the Veteran's history of hepatitis C and hepatitis B.  He also reported fatigue and weight loss (50 pounds in the previous year).  He denied dieting, nausea, abdominal pain, or vomiting.  He also denied weakness.  He explained that he did not have an appetite.  The record notes that he underwent an ultrasound of the liver which showed some fatty liver and possible hypoechoic lesion.  

Examination revealed no hepatomegaly.  After examination, the Veteran was assessed with chronic hepatitis C and loss of weight.  The examining physician indicated that the Veteran would have confirmatory studies and undergo magnetic resonance imaging for the hypoechoic lesion.  

A subsequent September 2008 VA treatment record reveals the Veteran's history of poor appetite, heartburn, and a loss of approximately 50 pounds over the previous 18 months.  Examination of the abdomen revealed no mass or organomegaly.  After examination and review of laboratory findings, he was determined to have no evidence of hepatic mass or cyst and no hepatitis C.  He was hepatitis B immune.  

November 2008 VA treatment records reflect the Veteran's history that he had gained a couple of pounds.  The records indicate that he weighed 157 pounds (71.36 kilograms).  Examination revealed no organomegaly or mass.  

At the hearing in January 2010, the Veteran testified that he had fatigue, problems with his stomach keeping food down, and swelling in his liver.  He denied any jaundice in the previous five or six years.  

After consideration of the evidence, the Board finds a compensable rating is not warranted.  Initially, the Board notes that the record does not include any evidence, to include history, of incapacitating episodes.  Thus, a compensable rating is only warranted if the Veteran's infectious hepatitis is manifest by, at least, intermittent fatigue, malaise, and anorexia.  

The Board acknowledges that the Veteran has reported daily fatigue and that, although his testimony suggested his weight loss was due to stomach problems, he initially reported a loss of appetite, which suggested possible anorexia.  The Board further acknowledges that he is competent to report the existence of these symptoms.  

Symptoms such as fatigue and loss of appetite can be attributed to numerous causes and, although the Veteran is competent to report the existence of these symptoms, as a layperson, he is not competent to attribute these symptoms to infectious hepatitis.  Rather, medical evidence is needed to that effect.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

First, while the Veteran has reported a 50 pound weight loss over 18 months, the evidence shows a 5 pound weight loss over 6 months.  Next, the medical evidence contains no probative findings of active infectious hepatitis (the Board finds the September 2008 diagnosis of hepatitis C is not probative because it was based solely on the Veteran's history and was disproven by subsequent testing) or any residual thereof; thus, the Board finds that the evidence of anorexia and fatigue is not attributable to infectious hepatitis. 

Even if the Board were to assume the fatigue and anorexia were due to infectious hepatitis, a compensable rating still would not be warranted because the evidence (including histories) does not suggest the existence of malaise at any time during the appellate period, as is required by the rating criteria.  Thus, the Board finds the criteria for a compensable schedular rating for infectious hepatitis have not been met, and the appeal is denied.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as fatigue and anorexia, are the symptoms included in the criteria found in the rating schedule for his disability.  

The Board acknowledges that the Veteran has indicated that he can no longer work.  See January 2010 hearing transcript.  He has not, however, indicated that his inability to work was related to infectious hepatitis.  Thus, the Board finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment secondary to the infectious hepatitis.  Therefore, referral is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  While the Veteran received a pre-adjudication notice letter, it was based on new and material evidence and he was provided with the criteria for service-connection (rather than increased rating).  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim for an increased rating and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental statement of the case was issued in April 2009.  Consequently, the Board finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA clinical records.  Further, private medical records were associated with the claims file.  

Moreover, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in January 2010.  He indicated that he would be seeking additional treatment for infectious hepatitis and that once he underwent such treatment he would submit the records.  Based on this testimony, the Board kept the record opened for 60 days.  Review of the claims file reveals that the 60 days have elapsed, and he has not submitted any additional evidence.  

The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  In this case, based on the absence of additional evidence, to include history, of outstanding treatment records, the Board finds no prejudice results from adjudicating the claim at this time.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in July 2008 in association with an examination which is adequate for rating purposes.  The examiner elicited a medical history from the Veteran and conducted all appropriate testing, and the Veteran has not contended that the examination is inadequate or that his condition has changed (i.e. worsened) since the examination was conducted.  

The Board acknowledges that the examiner did not review the claims file, though it appears that she did review the VA treatment records, at least for liver function test results.  The examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination was adequate for rating purposes.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for infectious hepatitis is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


